Case 2:20-cv-09582-JFW-E Document 92-26 Filed 07/20/21 Page 1 of 4 Page ID #:2322




    1
    2
    3
    4
    5
    6
    7
    8
                                UNITED STATES DISTRICT COURT
    9
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   10
   11
      VANESSA BRYANT, a California            Case No. 2:20-cv-09582-JFW-E
   12 Resident,
                                              DISCOVERY MATTER
   13              Plaintiff,
                                              [PROPOSED] ORDER
   14        vs.                              COMPELLING PRODUCTION OF
                                              DOCUMENTS AND CUSTODIAL
   15 COUNTY OF LOS ANGELES, a                METADATA FROM DEFENDANTS
      public entity, et al.,                  COUNTY OF LOS ANGELES &
   16                                         LOS ANGELES COUNTY
                   Defendants.                SHERIFF’S DEPARTMENT
   17
                                              Judge: Hon. John F. Walter
   18
                                              Magistrate Judge: Hon. Charles F. Eick
   19
                                              Hearing: August 13, 2021
   20                                         Time: 9:30 a.m.
                                              Place: Courtroom 750
   21
                                              Discovery Cutoff: November 29, 2021
   22                                         Pretrial Conference: February 4, 2022
                                              Trial: February 22, 2022
   23
   24
   25
   26
   27
   28

         [PROPOSED] ORDER COMPELLING PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92-26 Filed 07/20/21 Page 2 of 4 Page ID #:2323




    1                                         ORDER
    2         Upon consideration of the briefs, arguments, and evidence in support of and
    3 opposition to the Motion of Plaintiff Vanessa Bryant to Compel Production of
    4 Documents and Custodial Metadata from Defendants County of Los Angeles and
    5 Los Angeles County Sheriff’s Department (collectively, “Defendants”), as well as
    6 the parties’ Joint Stipulation Regarding Plaintiff’s Motion, the Court HEREBY
    7 FINDS AND ORDERS as follows:
    8         Within thirty (30) days of the date of this order, Defendants shall search for
    9 and produce all materials responsive to the below requests. Capitalized terms in the
   10 below shall carry the meanings set forth in Plaintiff’s First Sets of Requests for
   11 Production dated November 16 and 17, 2020.
   12              All DOCUMENTS and COMMUNICATIONS RELATING TO
   13              SHERIFF’S DEPARTMENT PERSONNEL personally possessing
                   PHOTOS of human remains encountered by SHERIFF’S
   14              DEPARTMENT PERSONNEL while on duty. For purposes of this
                   request, “personally possessing” shall mean to possess a PHOTO on a
   15              personally-owned electronic device, such as a cell phone, or to possess
                   a hardcopy PHOTO for a non-investigatory purpose. See Comments of
   16              Sheriff Alex Villanueva, March 2, 2020, https://www.facebook.com/
                   watch/live/?v=875675446231021&ref=watch_permalink (“And then
   17     RFP      there’s—there’s, uh, cops—they keep death books, for example, where
         No. 28    they—they have, uh, photos from crime scenes throughout their careers.
   18              That’s a macabre idea, but some do that.”); L.A. Times, Deputies Were
                   Ordered to Delete Kobe Bryant Crash Photos to Avoid Discipline,
   19              Sources Say, Feb. 28, 2020, https://www.latimes.com/california/story/
                   2020-02-28/kobe-bryant-crash-photos-sheriffs-deputies (quoting Sheriff
   20              Alex Villanueva: “Every police department struggles with the same
                   thing, where people take photos and they’re not evidence. So that’s a
   21              practice we have to make sure that everyone walks away, and there is
                   no evidence other than the official photos that are taken for criminal
   22              purposes.”). This request requires the production of DOCUMENTS
                   and COMMUNICATIONS from January 1, 2016 to the present.
   23              All DOCUMENTS and COMMUNICATIONS RELATING TO any
   24              training of Rafael Mejia, Raul Versales, Joey Cruz, and Michael Russell
          RFP      regarding the treatment or handling of human remains, including but not
   25    No. 30    limited to any training related to the taking or SHARING of PHOTOS
                   of human remains. This request calls for the production of
   26              DOCUMENTS and COMMUNICATIONS from May 29, 2012 to the
                   present.
   27
   28
                                                 -2-
         [PROPOSED] ORDER COMPELLING PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92-26 Filed 07/20/21 Page 3 of 4 Page ID #:2324




    1             All DOCUMENTS and COMMUNICATIONS RELATING TO any
    2             federal constitutional right of individuals to control the death images
                  and/or physical remains of deceased family members, including but not
    3             limited to all DOCUMENTS and COMMUNICATIONS RELATING
          RFP     TO the SHERIFF’S DEPARTMENT’S and Sheriff Alex Villanueva’s
    4    No. 31   awareness of any such constitutional right and any written training
                  materials generated by SHERIFF’S DEPARTMENT PERSONNEL
    5             RELATING TO or motivated by such a constitutional right. This
                  request calls for the production of DOCUMENTS and
    6             COMMUNICATIONS from May 29, 2012 to the present.

    7             All DOCUMENTS and COMMUNICATIONS RELATING TO the
                  decision of the United States Court of Appeals for the Ninth Circuit in
    8             Marsh v. County of San Diego, 680 F.3d 1148 (9th Cir. 2012), including
                  but not limited to all DOCUMENTS and COMMUNICATIONS
    9     RFP     RELATING TO the SHERIFF’S DEPARTMENT’S and Sheriff Alex
         No. 32   Villanueva’s awareness of the Ninth Circuit’s decision in Marsh and
   10             any written training materials generated by SHERIFF’S
                  DEPARTMENT PERSONNEL RELATING TO or motivated by the
   11             decision in Marsh. This request calls for the production of
                  DOCUMENTS and COMMUNICATIONS from May 29, 2012 to the
   12             present.

   13             All DOCUMENTS and COMMUNICATIONS RELATING TO the
          RFP     preparation, drafting, consideration, and enactment of the SHERIFF’S
   14    No. 33   DEPARTMENT policy titled 5-09/475.00 Photographs/Recordings at
                  Scenes Where Human Remains are Present.
   15             All DOCUMENTS and COMMUNICATIONS RELATING TO any
   16             training of Rafael Mejia, Joey Cruz, Raul Versales, and Michael Russell
          RFP     related to any Department policy regarding use of personal cellular
   17    No. 34   phones while on duty. This request calls for the production of
                  DOCUMENTS and COMMUNICATIONS from May 29, 2012 to the
   18             present.

   19             All written policies regarding the handling or confidentiality of
                  information or materials involving celebrities and all DOCUMENTS
   20     RFP     and COMMUNICATIONS RELATING TO any training of Rafael
         No. 38   Mejia, Raul Versales, Joey Cruz, and Michael Russell regarding the
   21             handling or confidentiality of information or materials involving to
                  celebrities. This request calls for the production of DOCUMENTS and
   22             COMMUNICATIONS from January 1, 2016 to the present.

   23             All DOCUMENTS and COMMUNICATIONS produced by the
          RFP     SHERIFF’S DEPARTMENT in response to a subpoena issued by the
   24    No. 48   Los Angeles County Office of Inspector General on or around May 26,
                  2020 (attached to Plaintiff’s First Set of RFPs as Exhibit H).
   25
   26        Furthermore, within fourteen (14) days of the date of this order, Defendants
   27 shall produce metadata sufficient to indicate the individual custodian from whom
   28 Defendants retrieved each document they have produced to Plaintiff to date.
                                               -3-
         [PROPOSED] ORDER COMPELLING PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
Case 2:20-cv-09582-JFW-E Document 92-26 Filed 07/20/21 Page 4 of 4 Page ID #:2325




    1 Defendants shall produce such custodial metadata with all documents they produce
    2 in this action going forward, consistent with Plaintiff’s Instructions and Fed. R. Civ.
    3 P. 34(b)(2)(E).
    4
    5
    6        IT IS SO ORDERED.
    7
    8 DATED: _________________, 2021
    9
   10
   11
                                                      The Honorable Charles F. Eick
   12                                                 United States Magistrate Judge
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                -4-
         [PROPOSED] ORDER COMPELLING PRODUCTION OF DOCUMENTS AND CUSTODIAL METADATA
